ROVIRA, Justice,
dissenting:
I respectfully dissent.
Accepting the course of events as described in the majority opinion, I arrive at a different conclusion; namely, that the document in question is entitled to the protection afforded by the work product doctrine and the attorney-client privilege.
The majority rejects National Farmers Union’s (NFU) reliance on Upjohn Co. v. United States, 449 U.S. 383, 101 S.Ct. 677, 66 L.Ed.2d 584 (1981), because none of the four factors relied on in Upjohn has been demonstrated here. Majority op. at 1049. I disagree.
Immediately upon receiving Tenneco’s demand for payment, NFU referred the matter to its general counsel who, in turn, retained outside counsel to investigate the circumstances under which the policy was issued and whether Tenneco’s claim should be paid. Outside counsel then initiated the investigation.
First, here, as in Upjohn, the information was provided by corporate employees to counsel acting as counsel for the corporation. Second, the purpose of the memorandum was to provide information to NFU concerning the facts and circumstances surrounding the issuance of the policy and, as stated in the memorandum, was prepared “in anticipation of litigation arising in connection with the policy.” Third, the employees knew that they were being questioned by attorneys retained by NFU.
While not all of the factors referred to in Upjohn are present here, I believe that the majority opinion, in attempting to distinguish it, ignores its basic premise, protection of the attorney-client privilege. The purpose of the privilege is to encourage clients to make full disclosure to their attorneys, Fisher v. United States, 425 U.S. 391, 96 S.Ct. 1569, 48 L.Ed.2d 39 (1976), and exists not only to protect the giving of professional advice but “also the giving of information to the lawyer to enable him to give sound and informed advice.” Upjohn, 449 U.S. at 390, 101 S.Ct. at 683.
Where, as here, the client seeks the assistance of counsel to determine the operative facts and obtain legal advice based on those facts, I would, consistent with the purposes of the privilege, protect the memorandum against compelled disclosure.